Citation Nr: 1427241	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  08-28 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

 1.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the cervical spine prior to August 2, 2007 (exclusive of a temporary total rating of 100 percent from April 11, 2007, to June 30, 2007).
 
2.  Entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the cervical spine from August 2, 2007, to June 30, 2011.
 
3.  Entitlement to a disability rating in excess of 30 percent for degenerative joint disease of the cervical spine on or after June 30, 2011.
 
4.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the thoracolumbar spine prior to August 2, 2007.
 
5.  Entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the thoracolumbar spine on or after August 2, 2007.

6.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran had active service from March 1961 to February 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction of the case was subsequently transferred to the RO in Houston, Texas.

In July 2013, the Veteran testified before the undersigned at the RO.  A transcript of the hearing is associated with the Veteran's Virtual VA claims file.  The remainder of the evidence is contained in the Veterans Benefits Management System electronic file, which has been reviewed by the Board. 

The Board remanded the case for further development in October 2013.  The case has since been returned for appellate review.
During the course of this appeal, service connection was granted for radiculopathy of the left upper extremity, radiculopathy of the right upper extremity, and left sensory median neuropathy.  The Veteran has not appealed the initial evaluation or the effective date of the grant.  Therefore, these issues are not on appeal.  

The issues of entitlement to service connection for a renal condition, to include as secondary to hypertension, and for marked swelling of the left arm, to include as due to the installation of a port for probable need for dialysis treatment, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The issue of entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to August 2, 2007, the Veteran had more than 30 degrees of forward flexion of the cervical spine, even when considering additional functional impairment during flare-ups, and he did not have incapacitating episodes having a total duration of at least four weeks during a twelve-month period.

2.  From August 2, 2007, to June 29, 2011, the Veteran had more than 15 degrees of forward flexion of the cervical spine, even when considering additional functional impairment during flare-ups, and he did not have incapacitating episodes having a total duration of at least six weeks during a twelve-month period.
 
3.  Since June 30, 2011, the Veteran has not had ankylosis of the cervical spine or incapacitating episodes having a total duration of at least six weeks during a twelve-month period.

4.  Prior to August 2, 2007, the Veteran had more than 60 degrees of forward flexion of the thoracolumbar spine, even when considering additional functional impairment during flare-ups, and he did not have incapacitating episodes having a total duration of at least four weeks during a twelve-month period.

5.  Since August 2, 2007, the Veteran has had more than 30 degrees of forward flexion of the cervical spine, even when considering additional functional impairment during flare-ups, and he did not have incapacitating episodes having a total duration of at least six weeks during a twelve-month period.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent prior to August 2, 2007, for degenerative joint disease of the cervical spine are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5003-5242 (2013).
 
2.  The criteria for an evaluation in excess of 20 percent from August 2, 2007, to June 29, 2011, for degenerative joint disease of the cervical spine are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5003-5242 (2013).

3.  The criteria for an evaluation in excess of 30 percent from June 30, 2011, for degenerative joint disease of the cervical spine are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5003-5242 (2013).

4.  The criteria for an evaluation in excess of 10 percent prior to August 2, 2007, for degenerative joint disease of the thoracolumbar spine are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5003-5242 (2013).

5.  The criteria for an evaluation in excess of 20 percent from August 2, 2007, for degenerative joint disease of the thoracolumbar spine are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5003-5242 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was provided with a notice letter that addressed all necessary information, except for the specific rating criteria, in August 2006.  While the Veteran was not provided with the rating criteria specific to his claim in a notice letter, the applicable diagnostic code was included in the June 2008 statement of the case.  Therefore, the Veteran had acknowledge of the relevant rating criteria, and his claim was thereafter readjudicated on a number of occasions, most recently in the January 2014 supplemental statement of the case, thereby curing any defect in the timing of the Veteran's actual knowledge.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating the claim and notifying claimant of such readjudication in the statement of the case).

In addition, the duty to assist the Veteran has also been satisfied in this case.  All identified and available pertinent medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  The Veteran has not identified any outstanding records that are available and relevant to the claims being decided herein.  Moreover, the record includes various written and oral statements provided by the Veteran and his representative.

In addition, the Veteran was afforded VA examinations in September 2006, August 2007, June 2011, and November 2013 in connection with his claims.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case are adequate, as they are predicated on a review of the Veteran's medical history as well as on an examination, and fully address the rating criteria that are relevant to rating the disabilities in this case.

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a determination as to the Veteran's disabilities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Moreover, as previously noted, the Veteran was afforded an opportunity to present testimony at a hearing before the Board during the course of this appeal.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2).  In this case, the undersigned Veterans Law Judge set forth the issues to be discussed and sought to identify pertinent evidence not currently associated with the claims folder.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The Veteran has not alleged otherwise.

In addition, the Board finds that there has been substantial compliance with all of the October 2013 remand directives.  Specifically, all of the Veteran's treatment records from the identified VA facilities were obtained and associated with the claims file.  Additionally, the Veteran was afforded a VA examination in November 2013 that was responsive to all of the directives contained in the Board's remand.  As such, the Board finds that there was substantial compliance with the directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that, in a March 2014 written statement, the Veteran asserted that he would "soon" be undergoing back and neck surgery at VA.  However, he did not indicate when this surgery would occur.  He also stated that he would submit a claim on that basis when the surgeries were performed.  He has not done so at this time.  Therefore, the Board finds that there is no need to remand the case to obtain any surgical, as there is no evidence that it has yet occurred.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37; Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In this case, the Veteran's cervical spine degenerative joint disease is rated 10 percent prior to August 2, 2007 (exclusive of a temporary period of 100 percent from April 11, 2007, to June 30, 2007); 20 percent from August 2, 2007, and 30 percent from June 30, 2011, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5242.  The Veteran's degenerative joint disease of the thoracolumbar spine is rated 10 percent prior to August 2, 2007, and 20 percent thereafter under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5003-5242.  

A spine disorder, in particular intervertebral disc syndrome, can be evaluated under the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

The General Rating Formula for Diseases and Injuries of the Spine is as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 

A 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range-of-motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range-of-motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent disability rating is provided for forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine. 

A 40 percent disability rating is provided for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is as follows:

A 10 percent rating requires incapacitating episodes having a total duration of at least 2 weeks during the past 12 months.  

A 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note 1: For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

38 C.F.R. § 4.71a, Diagnostic Code 5243.

Diagnostic Code 5003 states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected which in this case would be the General Rating Formula for Diseases and Injuries of the Spine.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of- motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

In this case, a December 2005 VA outpatient record shows that the Veteran had a history of right leg numbness for two to three weeks.  Previous x-rays revealed degenerative disc disease of the cervical and lumbar spine.

A July 2006 VA report of an MRI shows that there was degenerative disc disease of the lumbar spine.

An August 2006 VA outpatient treatment record indicates that the Veteran was experiencing a five-day history of neck and back pain.  He worked in a warehouse and lifted objects from 50 to 80 pounds.  On examination, the neck was tender with spasms in the parasinus that increased with flexion and extension.  There was also lower back tenderness with no spasm.

The Veteran raised his claim for an increase in August 2006 and contended that his back disability had worsened.

In September 2006, the Veteran was provided a VA examination during which he complained of constant pain in his spine.  It was noted that he functioned with the pain and use of Tylenol.  He denied incapacitation.  On examination, his posture and gait were within normal limits, and the Veteran did not use an assistive device for ambulation.  There was no spasm or ankylosis of the cervical spine.  He had flexion of the cervical spine to 35 degrees, which is also where pain began.  He had extension was to 35 degrees, and pain began at 15 degrees.  The Veteran's right and left lateral flexion was to 35 degrees, and right and left rotation were to 60 degrees.  There was additional limitation following repetitive use due to pain.  There was no additional limitation caused by fatigue, weakness, lack of endurance, or incoordination.  However, this limited the joint function by 0 degrees.

An examination of the thoracolumbar spine also showed that spasms were absent.  There were negative straight leg raising tests and no ankylosis.  The Veteran had flexion to 80 degrees with pain beginning at 65 degrees, extension to 20 degrees with pain beginning at 10 degrees, and right and left lateral flexion and right and left rotation to 30 degrees.  Pain limited the joint function following repetitive movements; however, there was no additional limitation caused by fatigue, weakness, lack of endurance, or incoordination.  The joint was not additionally limited in function by any degrees.

Inspection of the spine revealed that it had a normal head position with symmetry in appearance.  There was also symmetry of the spinal motion with normal curvatures.  A neurological examination of the extremities revealed that motor and sensory function was within normal limits, and all reflexes were 2+.  The diagnoses were degenerative joint disease of the cervical and thoracolumbar spine.

A December 2006 VA outpatient treatment record shows that the Veteran had a slightly antalgic gait.

In August 2007, the Veteran underwent another VA examination at which time he denied stiffness and weakness, but reported constant pain.  He indicated that he was able to function without medication.  He denied any incapacitation.  On examination, his gait and posture were within normal limits.  He did not require an assistive device for ambulation.

An examination of the cervical spine revealed no evidence of muscle spasm or ankylosis.  The Veteran had flexion to 25 degrees, extension to 20 degrees, right lateral flexion to 20 degrees, left lateral flexion to 25 degrees, right rotation to 60 degrees, and left rotation to 55 degrees.  Pain began at the ends of all ranges of motion.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.

An examination of the thoracolumbar spine revealed no muscle spasms or ankylosis, and straight leg raising was negative.  The Veteran had flexion to 60 degrees and extension to 10 degrees.  Pain was noted to begin at those end points.  He had right and left lateral flexion and right and left rotation to 30 degrees.  The examiner noted that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The spine had normal head position and symmetry in appearance.  There was also symmetry of spinal motion with abnormal curvatures of the spine of decreased lumbar and cervical lordosis.  A neurological examination of the lower extremities was within normal limits.  The diagnoses were degenerative joint disease of the thoracolumbar spine and intervertebral disc syndrome with degenerative joint disease of the cervical spine.

In an August 2008 written statement, the Veteran indicated that it was very hard for him to get out of bed in the morning due to severe pain in his lower back and radiating to his knees.  He used medication, but the pain did not ever go away.  He noted that this limited his mobility and changed the quality of his life in retirement.  His knees experienced radiating pain.

A December 2008 VA outpatient treatment record shows that the Veteran reported pain that was sharp and radiated to his bilateral knees.  He also had osteoarthritis of the knees.  He reported circumferential bilateral lower extremity numbness and tingling, as well as bilateral lower extremity weakness.

A January 2009 VA treatment report shows that the Veteran reported having chronic low back pain with leg pain and numbness.  It was noted that he had numbness and tingling in the bilateral thighs and that his feet were numb.

A March 2009 VA pain clinic entry indicates that the Veteran reported low back pain that radiated into each lower extremity.

In June 2011, the Veteran was afforded an addition VA examination during which he described numbness, paresthesias and leg or foot weakness.  There was also a history of fatigue, decreased motion, stiffness, weakness, spasm, and spine pain that radiated to the left leg.  The Veteran reported an incapacitating episode 7 or 8 months ago when he was seen for back and knee pain.  He stated that was given an injection, but indicated that no bed rest was required.  The examiner commented that this probably did not qualify as an incapacitating episode.

On examination, the Veteran's gait was antalgic of the left knee.  There was a list of the spine, but no other abnormal spinal curvatures.  There was no ankylosis or spasm of the muscles of the cervical or lumbar spine.  The range of motion of the cervical spine was flexion to 15 degrees, extension to 40 degrees, left lateral flexion to 30 degrees, left lateral rotation to 25 degrees, right lateral flexion to 25 degrees and right lateral rotation to 35 degrees.  There was no objective evidence of pain on active range of motion or following repetitive motion.   There was also no additional limitation following repetition.

The Veteran's range of motion of the thoracolumbar spine was flexion to 70 degrees, extension to 20 degrees, left lateral flexion to 10 degrees, left lateral rotation to 0 degrees, right lateral flexion to 10 degrees, and right lateral rotation to 0 degrees.  There was no objective evidence of pain on active range of motion, and there was no additional limitation following repetition.

A sensory examination of the lower extremities was normal.  Subjectively, there was numbness suggestive of peripheral neuropathy, and the examiner noted that the Veteran had diabetes mellitus.  A motor examination was also normal in the lower extremities.

The examiner noted that there were no incapacitating episodes due to intervertebral disc syndrome.  The diagnosis was degenerative disc disease of the cervical spine that resulted in decreased cervical and shoulder mobility and decreased manual dexterity as a result of decreased shoulder mobility.  The diagnosis was also degenerative disc disease of the lumbar spine.  Clinically, the Veteran had chronic radiculopathy on the left side in 2005.  There was decreased lumbar and ambulatory mobility.  He had problems with lifting and carrying, and there was a lack of stamina, pain, weakness, and possible decrease in sensation and dexterity.

In July 2013, the Veteran testified that he had trouble walking anything more than a real short distance.  He also had trouble getting out of bed and with stairs.  He could turn his neck, but had pain in it at all times.  He also reported pain in his lower back and numbness and tingling in his legs.  The Veteran indicated that his doctors had never instructed him to take bed rest for either disability.    

In November 2013, the Veteran was provided another VA examination at which time the noted diagnoses were degenerative disc disease and spinal stenosis of the cervical spine.  He complained of constant neck and upper extremity discomfort, but there was no increased pain, weakness, fatigability, or incoordination with repetitive testing on examination.  There were also no reported flare-ups.  The Veteran complained of weakness in the legs with walking.

The range of motion of the cervical spine was flexion to 15 degrees, extension to 20 degrees, right lateral flexion to 20 degrees, left lateral flexion to 15 degrees, right lateral rotation to 35 degrees, and left lateral rotation to 30 degrees.  All showed no objective evidence of painful motion.  There was some stiffness with motion.  After repetitions, the motion was the same.  The Veteran's functional loss of the cervical spine was manifested by less movement than normal, excess fatigability, incoordination, instability, and disturbance of locomotion.  There was also guarding or muscle spasm severe enough to result in abnormal gait.  The examiner indicated that the Veteran did not have intervertebral disc syndrome of the cervical spine.  He also opined that the Veteran was "unable to work related to the above factors."

Regarding the thoracolumbar spine, the noted diagnosis was degenerative disc disease.  The Veteran reported numbness in his feet, but he also had diabetes mellitus.  Electrodiagnostic studies in 2013 did not show peripheral neuropathy.  His pain was constant, but there was no increased pain, weakness, fatigability, or incoordination with repetitive testing.  There were also no reported flare-ups.

On examination, the Veteran had flexion to 80 degrees, extension to 15 degrees, right and left lateral flexion to 15 degrees, and right and left lateral rotation to 10 degrees.  For all ranges of motion, there was no objective evidence of painful motion.  There was stiffness on examination.  After three repetitions, the range of motion testing produced the same result.  However, after repetitive use, there was less movement than normal, incoordination, pain on movement, instability, and disturbance of locomotion.  There was also muscle spasm that was severe enough to result in abnormal spinal contour.  Strength testing was normal, and reflexes were hypoactive in the knees and absent in the ankles.  A sensory examination was normal, and there were no lower extremity sensory complaints.  Straight leg raising test was negative.  The Veteran had no radicular pain or other signs or symptoms due to radiculopathy.  There was no radiculopathy of either lower extremity.  There were also no other neurologic abnormalities, and there was no intervertebral disc syndrome of the thoracolumbar spine.  The examiner opined that the Veteran's thoracolumbar spine condition did not impact his ability to work.  Regarding incapacitating episodes, the examiner indicated that "the Veteran has been incapacitated to some extent for the entire past 12 months."  The diagnoses were cervical spinal stenosis, degenerative disc disease, and cervical myelopathy of the cervical spine.  There was also degenerative disc disease of the lumbar spine with foraminal stenosis, but not spinal stenosis.  There was no evidence of a lumbar radiculopathy.  The presence of a radiculopathy is characterized by motor loss, sensory loss, and reflex change in a specific nerve root distribution, and there were no findings compatible with a radiculopathy.

First, the Board finds that increased ratings are not warranted for either disability under the criteria of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The Veteran denied any incapacitation during his VA examinations in September 2006 and August 2007.  While he described an incapacitating episode during his June 2011 VA examination, he also reported that bed rest was not required, and the examiner commented that it probably did not qualify as an incapacitating episode.  Given the lack of prescribed bed rest, the Board finds that this event, even as described by the Veteran, does not qualify as an incapacitating episode under the relevant criteria.  Subsequently in that same examination report, the examiner indicated that the Veteran had no incapacitating episodes due to intervertebral disc syndrome as defined in the regulation.

Furthermore, in July 2013, the Veteran testified before the undersigned that he had never been instructed to take bed rest for either of his spine disabilities.  Finally, the Veteran underwent a VA examination in November 2013.  While the examiner indicated that the Veteran had been incapacitated to some extent for the entire prior 12 months, the Board finds that this does not satisfy the criteria for rating either disability under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  There is still no evidence, including this examination report, that the Veteran was ever prescribed bed rest by a physician.  In addition, the examiner only noted that the Veteran had been incapacitated "to some extent," but this does not describe an incapacitating episode.

In short, none of the lay or medical evidence shows that the Veteran was ever prescribed bed rest by a physician.  Therefore, rating either of his disabilities under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is inappropriate, and the Board will turn to the matter of whether he is entitled to an increased rating under the criteria of the General Rating Formula for Diseases and Injuries of the Spine at any point during the appeal period.

Regarding the cervical spine, the Board finds that increased ratings are not warranted at any point during the appeal period.  Prior to August 2, 2007, the Veteran was assigned a 10 percent rating.  The September 2006 VA examination report shows that he had no spasm of the cervical, and he had a normal gait and normal curvature of the spine.  While a December 2006 VA outpatient treatment record indicates that the Veteran had a slightly antalgic gait, there is no lay or medical evidence that this is a result of muscle spasm or guarding related to either of his spine disabilities or that the Veteran experienced any spasm or guarding of his spine during this time period.  Therefore, these particular criteria for a 20 percent rating prior to August 2, 2007 are not met.

Furthermore, on examination in September 2006, the Veteran had forward flexion of the cervical spine to 35 degrees, which is the same position where pain began.  The motion was not additionally limited following repetitive motion or due to fatigue, weakness, lack of endurance, or incoordination.  There is no lay or medical evidence to suggest that the Veteran's forward flexion of the cervical spine was functionally limited to 30 degrees or less prior to August 2, 2007.  Moreover, the combined range of motion of the cervical spine on examination in September 2006 was 240 degrees, even when taking into account functional impairment during flare-ups or due to pain.  Finally, the examiner specifically noted that there was no ankylosis.

There is no other evidence relevant to the Veteran's cervical spine dated prior to August 2, 2007.  Therefore, all of the lay and medical evidence dated during this time period shows that the criteria for a disability rating in excess of 10 percent is not warranted under the applicable rating criteria.

From August 2, 2007, to June 29, 2011, the Veteran's cervical spine disability is rated 20 percent.  The Board finds, for the following reasons, that a rating in excess of 20 percent is not warranted during this time period.  On examination in August 2007, he had forward flexion to 25 degrees with pain beginning at that point.  The examiner commented that the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  

This is the only relevant lay or medical evidence dated during this time period that addresses the rating criteria, and it shows that, even when considering additional functional impairment during flare-ups or due to pain, the Veteran maintained forward flexion of the cervical spine to 35 degrees.  There is also no evidence of ankylosis during this time period.  Therefore, the Board finds that a rating in excess of 20 percent for the cervical spine disability from August 2, 2007 to June 29, 2011 is not warranted under the applicable rating criteria.

As of June 30, 2011, the Veteran is rated 30 percent for his cervical spine disability.  The Board finds that a disability rating in excess of 30 percent is not warranted because there is no evidence of ankylosis of the cervical spine.  This fact was specifically noted in the June 2011 VA examination report.  The Veteran also demonstrated his ability to move his neck during the November 2013 VA examination, and he has never complained of an inability to move his cervical spine.

The rating code defines favorable ankylosis to be fixation of the spinal segment in a neutral position (zero degrees) and unfavorable ankylosis to be present when the entire thoracolumbar spine is fixed in flexion or extension.  See General Rating Formula for Diseases and Injuries of the Spine, Note (5).  The Board also notes that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint", citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  None of the lay or medical evidence dated during this time period or throughout the appeal period suggests that the Veteran has ankylosis of the cervical spine.  For all the reasons discussed above, increased ratings for the cervical spine are not warranted.

Regarding the thoracolumbar spine, the Veteran is rated 10 percent for this disability prior to August 2, 2007, and 20 percent thereafter.  For the following reasons, the Board finds that increased ratings are not warranted at any time during the appeal period.

The September 2006 VA examination report shows that the Veteran had no spasm of the thoracolumbar spine, and he had a normal gait and normal curvature of the spine.  While a December 2006 VA outpatient treatment record indicates that the Veteran had a slightly antalgic gait, there is no lay or medical evidence that this is a result of muscle spasm or guarding related to either of his spine disabilities or that the Veteran experienced any spasm or guarding of his spine during this time period.  Therefore, these particular criteria for a 20 percent rating prior to August 2, 2007 are not met.

Furthermore, on examination in September 2006, the Veteran had forward flexion of the thoracolumbar spine was to 80 degrees, with pain beginning at 65 degrees.  The motion was not additionally limited following repetitive motion or due to fatigue, weakness, lack of endurance, or incoordination.  There is no lay or medical evidence to suggest that the Veteran's forward flexion of the thoracolumbar spine was functionally limited to 60 degrees or less prior to August 2, 2007, even when taking into account the point at which pain began.  Furthermore, the combined range of motion of the thoracolumbar spine on examination in September 2006 was 195 degrees, even when taking into account functional impairment during flare-ups or due to pain.  Finally, the examiner specifically noted that there was no ankylosis.

There is no other evidence relevant to the Veteran's thoracolumbar spine dated prior to August 2, 2007.  Therefore, all of the lay and medical evidence dated during this time period shows that the criteria for a disability rating in excess of 10 percent for the thoracolumbar spine disability is not warranted under the applicable rating criteria.

For the period since August 2, 2007, the Board also finds that a disability rating in excess of 20 percent is not warranted for the thoracolumbar spine disability.  In August 2007, an examination revealed flexion to 60 degrees, which was where pain also began.  In June 2011, the Veteran had flexion of the thoracolumbar spine to 70 degrees with no objective evidence of pain on active range of motion or additional limitation following repetition.  Additionally, in November 2013, the Veteran's flexion was measured at 80 degrees with no objective evidence of painful motion and no additional limitation following repetitive use.  Finally, there is no lay or medical evidence of ankylosis of the thoracolumbar spine or the Veteran complaining that he was unable to move his thoracolumbar spine.  Therefore, the criteria for a disability rating higher than 20 percent since August 2, 2007, under the General Rating Formula for Diseases and Injuries of the Spine are not met.

The Board will now turn to the matter of associated objective neurological abnormalities, as required by Note (1) of the General Rating Formula for Diseases and Injuries of the Spine.  As noted above, neurological disabilities of each upper extremity were granted service connection during the appeal period, and the Veteran did not disagree with the assigned ratings.  Therefore, they have already been determined to be associated with the cervical spine disability and are not before the Board at this time.

Regarding the lower extremities, the Veteran has complained of symptomatology including radiating pain, numbness, and tingling in his lower extremities since August 2008.  However, the Board finds that an objective neurological abnormality associated with his thoracolumbar spine disability is not shown.  While the Veteran appears to contend that his lower extremity symptoms are neurological and associated with his lumbar spine disability and laypersons are competent to provide opinions on many medical matters, see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007), the Board finds that the medical evidence is more probative on this matter.  The medical professionals evaluating the Veteran had knowledge, training, and experience that the Veteran is not shown to have.  Furthermore, they conducted extensive testing prior to providing their conclusions.  Therefore, as to the question of whether the Veteran manifests an objective neurological abnormality associated with his lumbar spine disability, the medical evidence is afforded more weight.

A neurological examination of the lower extremities was normal in September 2006 and August 2007.  Testing was also normal in June 2011.  While the examiner noted that the Veteran had chronic radiculopathy of the left side, it is clear from the context of the examination report that he was referring to the upper extremity, which had occurred following the Veteran's cervical spine surgery.  Finally, the November 2013 examiner specifically indicated that the Veteran had no radicular pain or other signs or symptoms due to radiculopathy.  He stated that there was no radiculopathy of either lower extremity and no other neurological abnormalities.  There were no findings compatible with a radiculopathy.

Therefore, the Board concludes that, with the exception of the disabilities already granted service connection, there are no objective neurological abnormalities associated with the Veteran's spine disabilities, and separate ratings for any such disabilities are not warranted.

After review of the record, the Board finds that evidence does not warrant ratings in excess of those assigned at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013).  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



Extraschedular Consideration

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule for spine disabilities shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, and there are higher ratings for additional symptomatology, including ankylosis and prescribed bed rest due to incapacitating episodes.  The Veteran's complaints of pain and limitation of motion, along with his antalgic gait, are contemplated by the ratings already assigned.  As such, it cannot be said that the available schedular evaluations for these disabilities are inadequate.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's lumbar and cervical spine disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).



ORDER

A disability rating in excess of 10 percent for degenerative joint disease of the cervical spine prior to August 2, 2007, (exclusive of a temporary total rating of 100 percent from April 11, 2007, to June 30, 2007) is denied.
 
A disability rating in excess of 20 percent for degenerative joint disease of the cervical spine from August 2, 2007, to June 30, 2011, is denied.
 
A disability rating in excess of 30 percent for degenerative joint disease of the cervical spine on or after June 30, 2011, is denied.
 
A disability rating in excess of 10 percent for degenerative joint disease of the thoracolumbar spine prior to August 2, 2007, is denied.
 
A disability rating in excess of 20 percent for degenerative joint disease of the thoracolumbar spine on or after August 2, 2007, is denied.





REMAND

The Court has held that, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran raised this claim in March 2014.  Therefore, the claim for TDIU should be developed in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should consider whether the Veteran is entitled to a TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disabilities, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, ensure that proper notice is provided and that any necessary development is completed.  Such development may include obtaining information about the Veteran's employment history or obtaining additional medical evidence or a medical opinion.

2.  When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If any benefit is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  This SSOC should include the pertinent laws and regulations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


